DETAILED ACTION
Status of the Application
	Applicants’ Amendment/Response dated 08/12/2021 is acknowledged and has been entered.  In the Amendment, claims 1, 11, 12, 24-27, and 29-32 were amended.   Claims 35 and 36 were newly added.  Applicants have overcome all rejections by virtue of the Examiner’s Amendment below in conjunction with remarks provided in the Response dated 08/12/2021.  Claims 15, 16, 18-24, and 26-33 were previously withdrawn and have been rejoined.  With the Examiner’s Amendment, claims 1, 11-16, 18-24, 26-33, 35, and 36 have been allowed.  

Examiner’s Amendment
	An Examiner’s Amendment to the record appears below.  This Amendment was approved by Applicants’ representative Christopher Roberge via telephone on 09/24/2021.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  The ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
Claims 2-9, 17, and 25 have been cancelled.
Claims 15, 16, 18-24, and 26-33 have been rejoined.
Claims 1 and 16 have been amended.





    PNG
    media_image1.png
    94
    222
    media_image1.png
    Greyscale


wherein 
X2, X6, and X7 are each independently an amino acid, wherein at least one of X2, X6, and X7 is a D-amino acid; 
R1 is selected from the group consisting of H, C1-6 alkyl, -C(O)R1a, and L-A; 
R1a is selected from the group consisting of C1-6 alkyl, C1-6 heteroalkyl, C1-6 alkyl-NH2, C1-6 alkyl-C(O)N(H)-C1-6 heteroalkyl, cycloalkyl, C1-6 alkyl-cycloalkyl, heterocycloalkyl, C1-6 alkyl-heterocycloalkyl, aryl, C1-6 alkyl-aryl, heteroaryl, and C1-6 alkyl-heteroaryl, wherein the cycloalkyl, heterocycloalkyl, heteroaryl, and aryl groups are optionally substituted with a member selected from the group consisting of halogen, -NO2, -OH, -CN, C1-6 alkyl, C1-6 alkoxy, C1-6 haloalkyl, and C1-6 haloalkoxy;
R2 is selected from the group consisting of H, C1-6 alkyl, and L-A;
L is a linker; and 
A is an active agent” 
and substitute therefor - - - wherein the peptide ligand is cGRGDdvc (LXW7) (SEQ ID No. 1) - - -.



Reasons for Allowance
	The following is the Examiner’s statement of reasons for allowance:  the prior art of record does not teach or fairly suggest a scaffold as claimed comprising a polymer, where the polymer has the peptide ligand cGRGDdvc (LXW7) covalently immobilized on its surface.  While the closest prior art of record, Onofiok et al., is directed to bioactive hydrogels functionalized with LXW7 peptides, Applicants persuasively argued that a person of ordinary level of skill in the art would understand that soft hydrogels suitable for encapsulating or ensheathing cultured cells, such as those of Onofiok et al., are characteristically soft materials not having the strength or rigidity necessary for sculpting or molding “into a form of at least a portion of a stent, a shunt, a vascular graft, a patch, a cardiac valve, or a catheter,” as presently claimed.  Applicants also provided persuasive evidence that the claimed implantable scaffolds functionalized with the peptide ligand LXW7 unexpectedly and beneficially recruit desired endothelial cells upon implantation while resisting undesired tissue growth or other blood components which are commonly associated with undesired clotting responses when comparable implants not functionalized with LXW7 are used (see Examples in Instant Specification), and such evidence of unexpected results overcomes the prima facie case of obviousness.


Conclusion
	Claims 1, 11-16, 18-24, 26-33, 35, and 36 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615